    Case 17-31795   Doc 944        Filed 08/19/19 Entered 08/19/19 13:05:37     Desc Main
                                    Document     Page 1 of 9


                     UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION

In re:

BESTWALL LLC,1                                        Chapter 11
                                                      Case No. 17-31795 (LTB)
                            Debtor.



                  APPENDIX TO INFORMATIONAL BRIEF OF
    THE OFFICIAL COMMITTEE OF ASBESTOS CLAIMANTS OF BESTWALL LLC

Dated: August 16, 2019
       Charlotte, North Carolina


HAMILTON STEPHENS STEELE                        ROBINSON & COLE LLP
       + MARTIN, PLLC                           Natalie D. Ramsey (DE Bar No. 5378)
Glenn C. Thompson (Bar No. 37221)               Davis Lee Wright (DE Bar No. 4324)
525 North Tryon Street, Suite 1400              Laurie Krepto (DE Bar No. 4109)
Charlotte, North Carolina 28202                 1000 N. West Street, Suite 1200
Telephone: (704) 344-1117                       Wilmington, Delaware 19801
Facsimile: (704) 344-1483                       Telephone: (302) 295-4800
E-mail: gthompson@lawhssm.com                   Facsimile: (302) 351-8618
                                                E-mail: nramsey@rc.com
                                                          dwright@rc.com
                                                          lkrepto@rc.com
Judy D. Thompson (Bar No. 15617)
Linda W. Simpson (Bar No. 12596)
JD THOMPSON LAW
Post Office Box 33127
Charlotte, North Carolina 28233
Telephone: (828) 489-6578
E-mail: jdt@jdthompsonlaw.com
         lws@jdthompsonlaw.com

           Counsel to the Official Committee of Asbestos Claimants of Bestwall LLC




1
  The last four digits of the Debtor's taxpayer identification number are 5815. The Debtor's
address is 133 Peachtree Street, N.W., Atlanta, Georgia 30303.

{00450421.DOCX V. B507.025127;}
 Case 17-31795       Doc 944      Filed 08/19/19 Entered 08/19/19 13:05:37                Desc Main
                                   Document     Page 2 of 9



                                  Debtor Produced Documents

                                    Document                                                 Page
1955 Bestwall Product Line Sales Brochure (BW-Ch11-00038862)                               A-0506
6/3/1964 Letter from C. Abbey to J. Hall re: Supplying Ready-Mix Joint                     A-0504
       Compound (BW-Ch11-00035955)
1966 Georgia-Pacific Bestwall Gypsum Building Products Sales Brochure (BW-                 A-0539
       Ch11-00039336)
1970 Georgia-Pacific Builder Dealer Product Catalog (BW-Ch11-00039592)                     A-0560
1971 Georgia-Pacific Gypsum Wallboard for Wall and Ceiling Systems (BW-                    A-0585
       Ch11-00039701)
5/1/1971 Joint Treatment and Texture Products Dealer Net Price List Zone 23                A-0087
       (BW-Ch11-00030027)
6/3/1970 Memo from E. F. Fatz to M. F. Fink re: Mt. Sinai Hospital Medical                 A-0086
       School New York, N.Y., Lung Research (BW-Ch11-00030006)
10/7/1971 Memo from C. W. Lehnert to W. H. Hunt re: Asbestos Fiber (BW-Ch11-               A-0088
       00030028)
4/5/1972 Minutes of the Annual Meeting Gypsum Association (BW-Ch11-                        A-0090
       00030075)
6/7/1972 U.S. Asbestos Standard (BW-Ch11-00040615)                                         A-0685
9/22/1972 Letter from M. C. Wukasch, P.E. Director, Texas Division of                      A-0680
       Occupational Health and Radiation Control to K. W. Brown re: Industrial
       Hygiene Survey (BW-Ch11-00040610)
11/1/1972 Interdepartmental Communication from E. D. O’Neill to T. W. Richards             A-0092
       and E. B. Hollingsworth re: Asbestos Replacement – Joint Systems – Status
       Report (BW-Ch11-00030176)
2/9/1973 Interdepartmental Communication from J. D. Rauch to E. B.                         A-0095
       Hollingsworth re: OSHA Inspection – Akron, N.Y. Plant (BW-Ch11-
       00030259)
3/19/1973 Letter from I. Arthur Hoekstra, P.E. to V. J. Tretter, Jr. re: asbestos usage    A-0097
       at Akron N.Y. plant (BW-Ch11-00030308)
3/28/1973 Letter from George Turner to I. A. Hoekstra, Director re: Asbestos               A-0098
       Additive – Joint Cement Products – Akron, New York Gypsum Plant (BW-
       Ch11-00030309)
4/11/1973 Letter from C. W. Lehnert to E. D. Hollingsworth and T. Richards re:             A-0099
       Caution Label for Joint Compounds Containing Asbestos (BW-Ch11-
       00030363)
4/23/1973 Interdepartmental Communication from C. W. Lehnert to J. D. Rauch re:            A-0094
       Caution Label for Joint Compounds Containing Asbestos (BW-Ch11-
       00030243)
6/19/1973 Interdepartmental Communication from C. W. Lehnert to J. Woodsmall               A-0102
       re: Asbestos Fiber in Joint Compounds (BW-Ch11-00030546)
8/14/1973 Interdepartmental Communication from E. D. O’Neill to C. W. Lehnert              A-0104
       re: Gypsum Association Special Committee on Joint Compound Hazards
       (BW-Ch11-00030834)


{00450421.DOCX V. B507.025127;}                  2
 Case 17-31795      Doc 944       Filed 08/19/19 Entered 08/19/19 13:05:37          Desc Main
                                   Document     Page 3 of 9



                                       Document                                        Page
11/19/1973 Letter from J. D. Rauch to C. C. Whiteside, U.S. Department of Labor      A-0107
       re: OSHA Citation (BW-Ch11-00030870)
11/19/1973 Robert D. Soule, P.E., Evaluation of Exposure to Asbestos Mixing and      A-0073
       Sanding of Joint Compounds, Gypsum Assoc. (Nov. 19, 1973) (BW-Ch11-
       00025687)
1974 Georgia-Pacific Gypsumboard for wall and ceiling systems (BW-Ch11-              A-0605
       00040004)
5/10/1974 Telex from M. F. Fink to K. W. Brown re: OSHA Inspection (BW-              A-0990
       Ch11-00031079)
5/17/1974 Memo from O. E. Burch to G. E. Wilson re: Asbestos – JT Cement             A-0108
       Products (BW-Ch11-00031277)
8/23/1974 Intracompany Memo from R. L. McCallister to L. K. Ryder re: Akron,         A-0110
       New York – Asbestos Exposure (BW-Ch11-00031394)
9/26/1975 Sales Analysis by County (BW-Ch11-00035536)                                A-0120
11/17/1975 Intercompany Memo from W. D. Brooks to D. Corkill re: Ready Mix           A-0113
       Asbestos free (BW-Ch11-00031947)
1976 Gypsum Board (BW-Ch11-00040200)                                                 A-0645
1/14/1977 Letter from C. Burningham re: Ready-Mix Joint Compound hazard              A-0114
       potential (BW-Ch11-00032417)
1/21/1977 Letter from O. E. Burch to C. Burningham in Response to Letter of          A-0116
       1/14/1977 (BW-Ch11-00032419)
2/8/1977 Intracompany Memo from D. C. Felty to C. W. Lenhart re: Ready Mix           A-0989
       Figures (BW-Ch11-00078477)
3/3/1977 Intracompany Memo from D. C. Corkill to C. W. Lehnert re: Proposed          A-0117
       Federal Standard for Joint Compounds & Tape (BW-Ch11-00032487)
4/21/1977 Intracompany Memo from C. W. Lehnert to G. W. Wilson re: Ration of         A-0118
       Asbestos/Asbestos Free Joint Compound Shipments – First Quarter, 1977
       (BW-Ch11-00032525)
5/2/1977 Telex from D. Corkill to Georgia-Pacific Plant Managers (BW-Ch11-           A-4020
       00032587)
5/2/1977 Telex from E. B. Hollingsworth to I. F. Weibel, et al. re: Temporary        A-0119
       Reprieve on Order to Ban Asbestos (BW-Ch11-00032591)
Georgia-Pacific Do-it Yourself Gypsum Wallboard Application Manual (BW-              A-0556
       Ch11-00039587)
Defendant Georgia-Pacific LLC’s Amended Objections and Responses to                  A-0001
       Plaintiff’s First Interrogatories and Requests for Production of Documents
       Directed to Defendant Georgia-Pacific Corporation by Plaintiffs, Honse v.
       A.O. Smith, et al., Case No. 12-9460 (Pa. C.P. Allegheny 2012) (BW-Ch11-
       00015095)
Georgia-Pacific LLC’s Objections and Responses to Plaintiffs’ Request for            A-0041
       Admissions, Parsells v. 3M Comp., et al., Case No. MID-L-07142-16 (N.J.
       Super. Ct.) (BW-Ch11-00015744)




{00450421.DOCX V. B507.025127;}               3
 Case 17-31795      Doc 944       Filed 08/19/19 Entered 08/19/19 13:05:37         Desc Main
                                   Document     Page 4 of 9



                              Academic Articles and Citations

                                      Document                                        Page
Jerrold L. Abraham, M.D., Letters to the Editor, 67 J. ENVTL. HEALTH 3 (Oct.        A-1035
        2004)
J.L. Abraham et al., Analyses of Bulk and Aerosolized Asbestos Fibers from          A-3175
        Children's Play Sand Reveal a Potential Health Hazard, 137 AM. REV.
        RESP. DIS. 94 (1988)
J. Addison and L. S. T. Davies, Analysis of Amphibole Asbestos in Chrysotile and    A-1273
        Other Minerals, 34 ANN. OCCUPATIONAL HYGIENE 159 (Jan. 9, 1990)
Arsenic, Metals, Fibres, and Dusts, Volume 100 C: A Review of Human                 A-1976
        Carcinogens, World Health Organization Int. Agency for Research on
        Cancer (2012)
Asbestosis and Cancer of the Lung, 140 J. AM. MEDICAL ASSOC. 15 (Aug. 13,           A-1183
        1949)
D.M. Bernstein et al., Abstract for Presentation on the evaluation of the           A-1191
        biopersistence, pathological response and pleural translocation of
        chrysotile containing brake dust in comparison to crocidolite asbestos
        following short-term inhalation exposure, INT’L MESOTHELIOMA INTEREST
        GRP. BIENNIAL MEETING (2014)
David M. Bernstein et al., The biopersistence of Brazilian chrysotile asbestos      A-3078
        following inhalation, 16 J. INHALATION TOXICOLOGY 1 (2004)
David M. Bernstein et al., The biopersistence of Canadian chrysotile asbestos       A-3126
        following inhalation, J. INHALATION TOXICOLOGY (2003)
David M. Bernstein et al., The Biopersistence of Canadian Chrysotile Asbestos       A-1230
        Following Inhalation: Final Results Through 1 Year After Cessation of
        Exposure, 17 INHALATION TOXICOLOGY 1 (2005)
D. M. Bernstein et al., A Biopersistence Study following Exposure to Chrysotile     A-1137
        Asbestos Alone or in Combination with Fine Particles, 20 INHALATION
        TOXICOLOGY 1009 (2008)
David M. Bernstein et al., Comparison of Calidria Chrysotile Asbestos to Pure       A-1771
        Tremolite: Inhalation Biopersistence and Histopathology Following Short-
        Term Exposure, 15 INHALATION TOXICOLOGY 1387 (2003)
David M. Bernstein et al., Comparison of Calidria Chrysotile Asbestos to Pure       A-1804
        Tremolite: Inhalation Biopersistence and Histopathology Following Short-
        Term Exposure, 17 INHALATION TOXICOLOGY 427 (2005)
David M. Bernstein, The health risk of chrysotile asbestos, 20 PULMONARY MED.       A-1268
        00 (2014)
ERRATUM: David M. Bernstein, The health risk of chrysotile asbestos, 20 CURR.       A-3161
        OPIN. PULMONARY MED. 366 (2014)
ERRATUM: David M. Bernstein, The health risk of chrysotile asbestos, 20 CURR.       A-3162
        OPIN. PULMONARY MED. 525 (2014)




{00450421.DOCX V. B507.025127;}               4
 Case 17-31795       Doc 944      Filed 08/19/19 Entered 08/19/19 13:05:37             Desc Main
                                   Document     Page 5 of 9



                                     Document                                             Page
David M. Bernstein and Juan M. Riego Sintes, Methods for the Determination of           A-1058
        the Hazardous Properties for Human Health of Man Made Mineral Fibres
        (MMMF), European Commission Joint Research Centre, Institute for Health
        and Consumer Protection, Unit: Toxicology and Chemical Substances
        (Apr. 1999)
D. M. Bernstein et al., The pathological response and fate in the lung and pleura of    A-1157
        chrysotile in combination with fine particles compared to amosite asbestos
        following short-term inhalation exposure: interim results, 22 INHALATION
        TOXICOLOGY 11 (2010)
D. M. Bernstein et al., Quantification of the pathological response and fate in the     A-1038
        lung and pleura of chrysotile in combination with fine particles compared to
        amosite-asbestos following short-term inhalation exposure, 23 INHALATION
        TOXICOLOGY 7 (2011)
David M. Bernstein et al., The Toxicological Response of Brazilian Chrysotile           A-3106
        Asbestos: A Multidose Subchronic 90-Day Inhalation Toxicology Study with
        92-Day Recovery to Assess Cellular and Pathological Response, 18
        INHALATION TOXICOLOGY 313 (2006)
Fred W. Boelter et al., Airborne Fiber Exposure Assessment of Dry Asbestos-             A-0910
        Containing Gaskets and Packings Found in Intact Industrial and Maritime
        Fittings, 63 AIHA J. 732 (2002)
Susanna R. Bohme, Expression of Concern: false claim to be free of conflicts in         A-1023
        asbestos biopersistence debate, 18 INT’L J. OF OCCUPATIONAL AND ENVTL.
        HEALTH 85 (2012)
G.P. Brorby et al., Re-Creation of Historical Chrysotile-Containing Joint               A-0919
        Compounds, 20 INHALATION TOXICOLOGY 1043 (2008)
Collegium Ramazzini, The global health dimensions of asbestos and asbestos-             A-3418
        related diseases, 58 J. OCCUP. HEALTH 220 (Mar. 31, 2016)
David Egilman et al., Exposing the “Myth” of ABC, “Anything But Chrysotile”: A          A-1212
        Critique of the Canadian Asbestos Mining Industry and McGill University
        Chrysotile Studies, 44 AM. J. OF IND. MEDICINE 540 (2003)
William M. Ewing et al., Zonolite Attic Insulation Exposure Studies, 16 INT. J.         A-3163
        OCCUP. ENVIRON. HEALTH 279 (2010)
Murray M. Finkelstein, Ph.D., M.D., Malignant Mesothelioma Incidence Among              A-0688
        Talc Miners and Millers in New York State, 55 AM. J. OF INDUS. MED. 863
        (2012)
Alf Fischbein, M.D. et al., Drywall construction and asbestos exposure, 40 J. AM.       A-1202
        IND. HYG. ASSOC. 402 (May 1980)
Sugio Furuya et al., Global Asbestos Disaster, 15 INT. J. ENVIRON. RES. PUBLIC          A-3233
        HEALTH 1000 (2018)
John T. Hodgson and Andrew Darnton, The Quantitative Risks of Mesothelioma              A-2961
        and Lung Cancer in Relation to Asbestos Exposure, 44 ANN. OCC. HYG. 565
        (2000)
Yasushi Honda et al., Mortality Among Workers at Talc Mining and Milling                A-3517
        Facility, 46 ANN. OCC. HYG. 575 (2002)
Instructions for Authors, INHALATION TOXICOLOGY                                         A-1008

{00450421.DOCX V. B507.025127;}                 5
 Case 17-31795      Doc 944       Filed 08/19/19 Entered 08/19/19 13:05:37            Desc Main
                                   Document     Page 6 of 9



                                     Document                                            Page
Zhaoqiang Jiang et al., Hand-spinning chrysotile exposure and risk of malignant        A-0995
       mesothelioma, 142 INT’L J.OF CANCER 514 (2017)
William E. Longo, Detection of Tremolite Asbestiform Fibers in Chrysotile-             A-3371
       Containing Bestwall Joint Cement, Materials Analytical Science (April,
       2005)
Alessandro Marinaccio et al., Analysis of latency time and its determinants in         A-1827
       asbestos related malignant mesothelioma cases of the Italian register, 43
       EUR. J. OF CANCER 2722 (Nov. 5, 2007)
Steven Markowitz, Asbestos-Related Lung Cancer and Malignant Mesothelioma of           A-1315
       the Pleura: Selected Current Issues, 36 SEMINARS IN RESPIRATORY AND
       CRITICAL CARE MED. 334 (2015)
Francis E. McGovern, The Evolution of Asbestos Bankruptcy Trust Distribution           A-1291
       Plans, 62 N.Y.U. ANN. SURV. AM. L. 163 (2006)
Neal Pearce et al., IARC Monographs: 40 Years of Evaluating Carcinogenic               A-1834
       Hazards to Humans, 1233 ENVIRONMENTAL HEALTHPPERSPECTIVES 507
       (June, 2015)
Henri Pezerat, Chrysotile Biopersistence: The Misuse of Biased Studies, 15 INT’L J.    A-0931
       OCCUP. ENVTL. HEALTH 102 (2009)
Amanda D. Phelka and Brent L. Finley, Potential Health Hazards Associated with         A-0936
       Exposures to Asbestos-Containing Drywall Accessory Products: A State-of-
       the-Science Assessment, 42 CRITICAL REVIEWS IN TOXICOLOGY 1 (2012)
A. N. Rohl et al., Exposure to Asbestos in the Use of Consumer Spackling, Patching     A-1193
       and Taping Compounds, 189 SCIENCE 551 (Aug. 15, 1975)
Matthew J. Soeberg et al., Malignant mesothelioma in Australia 2015: Current           A-3035
       incidence and asbestos exposure trends, 19 J. TOXICOLOGY AND ENVIR.
       HEALTH 173 (2016)
Submit a Manuscript, TOXICOLOGICAL SCIENCES,                                           A-1017
       http://mc.maanucriptscentral.com/toxsci (Nov. 2, 2010)
William D. Travis et al., Introduction to The 2015 World Health Organization           A-1973
       Classification of Tumors of the Lung, Pleura, Thymus, and Heart, 10 J.
       THORACIC ONCOLOGY. 1240 (Sept., 2015)
Dave K. Verma and Charles G. Middleton, Occupational exposure to asbestos in           A-1185
       the drywall taping process, 41 J. AM. IND. HYG. ASSOC. 294 (Apr. 1980)
Henrik Wolff et al., Consensus Report: Asbestos, Asbestosis, and Cancer, the           A-3461
       Helsinki Criteria for Diagnosis and Attribution 2014: Recommendations,
       41(1) SCAND. J. WORK ENVTL. HEALTH 5 (2015)
Uniform Requirements for Manuscripts Submitted to Biomedical Journals - Ethical        A-1005
       Considerations in the Conduct of Reporting Research: Conflicts of Interest,
       INT’L COMMITTEE OF MEDICAL J. EDITORS, http://www.icmje.org/ethical
       4conflicts.html (Dec. 4, 2012)
World Health Organization, IARC Monographs on the Evaluation of Carcinogenic           A-3546
       Risks to Humans, Vol. 93: Carbon Black, Titanium Dioxide and Talc (2010)




{00450421.DOCX V. B507.025127;}                6
 Case 17-31795       Doc 944      Filed 08/19/19 Entered 08/19/19 13:05:37             Desc Main
                                   Document     Page 7 of 9



                                       Other Documents

                                       Document                                           Page
Frederick L. Hoffman, Mortality from Respiratory Diseases in Dusty Trades               A-2503
       (Inorganic Dusts), U.S. Dept. of Labor (Jun. 1918)
Request for New or Revision of Operating Bulletin (April 21, 1949)                      A-1210
McNulty Bros. Sales Data                                                                A-3253
11/1970 Georgia-Pacific “Do-It-Yourself Gypsum Wallboard Application”                   A-0069
       pamphlet
U.S. Patent 3,557,029 of Louis Alonzo Bergeron for Joint Filling Compositions           A-3472
       (Jan. 19, 1971)
1972 NIOSH Report on Occupational Exposure to Asbestos                                  A-0702
1/28/1976 Memo from C. M. Howard, Jr. to S. Kurlandsky re: The Market and Our           A-1192
       Position on Joint Treatment
8/12/1977 Telex from G. Baitinger to Regional Managers re: sale of Joint                A-0696
       Treatment Products Containing Asbestos
U.S. Patent 3,907,725 of National Gypsum Company for Asbestos Free Drywall              A-0697
       Joint Compound Utilizing Attapulgite Clay a Asbestos Substitute, dated
       9/23/1975
Union Carbide Internal Correspondence from John L. Myers to W. C. Thurber re:           A-3541
       domestic tape joint compound manufacturers dated Feb. 1, 1978
Defendant Georgia-Pacific Corporation’s Answers to Plaintiffs’ Standard                 A-0866
       Interrogatories to Defendant, Laing v. Georgia-Pacific Corporation, et al.,
       Case No. 86-606418 (Mich. Cir. Ct.)
Guidance for Preventing Asbestos Disease Among Auto Mechanics, U.S.                     A-1958
       Environmental Protection Agency (Jun. 1986)
Georgia-Pacific Corp.’s Responses to Interrogatories and Request for Production         A-0694
       Directed to Defendants, In re Asbestos Litig. (Super. Ct. New Castle Cty.
       Del. 1986)
Georgia Pacific Responses to Interrogatories, Paul v. Nat’l Gypsum (E.D. Pa. Sept.      A-0864
       23, 1987)
GP Answers to Plaintiffs’ Interrogatories, Sinclair et al. v. Anchor Packing Co., et    A-0883
       al., Case No. 86-L-451 (Ill. 3d Jud. Cir. Ct. Jan. 19,1987)
House Bus. & Com. Committee, Bill Analysis, p. 1, Tex. H.B. 472, 71st Leg.              A-3422
       (1989)
PMR Query System for Occupation (1999, 2003-2004, 2007-2012)                            A-1245
       http://wwwn.cdc.gov/niosh-noms/occupation2.aspx
Deposition Transcript of Ibrahim G. Bedros, Cerniglia, et al. v. Armstrong World        A-1248
       Industries, Inc., et al., Case No. 99-L-816 (Ill. Cir. Ct. Feb. 22, 2000)
Toxicological Profile for Asbestos, U.S. Dept. of Health and Human Services (Sept.      A-1328
       2001)
Affidavit of Edward F. Norton, Jr., Bremer, et al. v. Metropolitan Life Insurance       A-1208
       Company, et al., Case No. 01L133 (Ill. Cir. Ct. Oct. 11, 2001)
3/14/2003 Letter from F. Boelter to C. Weaver re: Regulatory Opinion Asbestos           A-0909
       Regulations [29CFR1910.26(G)(vi)]


{00450421.DOCX V. B507.025127;}                 7
 Case 17-31795      Doc 944       Filed 08/19/19 Entered 08/19/19 13:05:37           Desc Main
                                   Document     Page 8 of 9



                                      Document                                          Page
Jury Trial Excerpt: Gene Burch Testimony (Part 1 of 2), Gallagher, et al. v.          A-4010
        Georgia-Pacific Corp., et al., Cause No. GN-202177 (Tex. Dist. Ct.Travis
        Co. July 30, 2003)
Deposition Transcript of Herbert R. Giffins, Nolen, et al. v. A. W. Chesterton        A-1251
        Company, et al., Case No. 153-200843-03 (Tex. Dist. Ct. Tarrant Co. Dec.
        5, 2003)
Deposition Transcript of Dr. David Egilman, In re: Asbestos Litigation, Cause No.     A-1263
        2004-03964 (Tex. Dist. Ct. Harris Co. Jun. 4, 2005)
Letter Ruling, In re Asbestos Litigation, Cause No. 2004-03964 (Tex. Dist. Ct.        A-3474
        Harris Cty. June 30, 2005) (Davidson, J.)
8/22/2005 Letter from J. Childs to S. Holm re: Retention as Expert Consultant         A-0904
Defendant Georgia-Pacific Corp.’s First Supplemental Objections and Responses to      A-3485
        Master Interrogatories and Request for Production of Documents, In re
        Asbestos Litig., Cause No. 2004-03964 (Tex. Dist. Ct. Harris Cty. Oct. 14,
        2005)
Framework for Investigating Asbestos-Contaminated Superfund Sites, Asbestos           A-1842
        Committee of the Technical Review Workgroup of the Office of Solid
        Waste and Emergency Response, U.S. Environmental Protection Agency
        (Sept. 2008)
Deposition Transcript of Charles E. Bates, In re: Specialty Products Holding          A-3457
        Corp., et al. (Bankr. D. Del. Feb. 3, 2011)
Deposition Transcript of Stewart E. Holm, In re New York City Asbestos Litig.         A-0896
        (N.Y. Sup. Ct. Jun. 6, 2011)
Asbestos Injury Compensation: The Role and Administration of Asbestos Trusts,         A-1913
        U.S. Government Accountability Office (Sept. 2011)
10/14/2011 Letter from S. Holm to D. Gardner re: Articles Published in Journal of     A-1027
        Inhalation Toxicology
Georgia Pacific LLC’s Objections and Responses to Plaintiffs’ Standard                A-3176
        Interrogatories for All Asbestos Cases, Bolton v. Air & Liquid Systems,
        Corporation, et al., Case No. RG11605776 (Super. Ct. Alameda Cty. Cal.
        Jan. 6, 2012)
Deposition Transcript of Stewart Holm, FRCP 30(b)(6) Corporate Designee of            A-0893
        Georgia-Pacific PMK, Fox v. Alcoa Inc., et al., Case No. 473017 (Cal.
        Super Ct. L.A. Jun. 1, 2012)
Position Statement on Asbestos, Joint Policy Committee of the Societies of            A-2998
        Epidemiology, (Jun. 4, 2012)
Hearing Transcript, Blonder, et al. v. A.O. Smith Water Products Co., et al., Case    A-0833
        No. 190370/11 (N.Y. Sup. Ct. Jan. 30, 2013)
Hearing Transcript, Blonder, v. A.O. Smith Water Products Co., et al., Case No.       A-0991
        190370/11 (N.Y. Sup. Ct. Jan. 30, 2013)
Deposition Transcript of Marc R. Robbins, Robbins v. Alco Indus. Inc. et al., Case    A-3528
        No. 1303-03653 (Cir. Ct. Multnomah Cty. Or. Jun. 19, 2013)




{00450421.DOCX V. B507.025127;}                8
 Case 17-31795      Doc 944       Filed 08/19/19 Entered 08/19/19 13:05:37         Desc Main
                                   Document     Page 9 of 9



                                    Document                                          Page
Motion for Sanctions Against Georgia-Pacific, LLC, Under Ariz. R. Civ. P. 37(d)     A-3256
        for Knowingly Withholding Sales Records of its Asbestos-Containing Joint
        Compound to Co-Defendant Grant Road Lumber Company, Hale v.
        American Standard, Inc. et al., Case No. C20133499 (Super. Ct. Pima Cty.
        Ariz. Sept. 14, 2014)
H.R. 526 Furthering Asbestos Claim Transparency (FACT) Act of 2015, Hearing         A-0963
        Before the Subcommittee on Regulatory Reform, Commercial and Antitrust
        Law of the Committee on the Judiciary (Feb. 4, 2015)
Safety and Health Topics – Asbestos, Occupational Safety and Health                 A-3031
        Administration, U.S. Dept. of Labor, https://www.osha.gov/SLTC/asbestos/
Asbestos in Talc & Mesothelioma Cancer Risks, The Mesothelioma Center               A-3053
        https://www.asbestos.com/products/talcum-powder/




{00450421.DOCX V. B507.025127;}               9
